Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Cagle on May 12, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 14 is cancelled by this amendment.
Claim 1: A method for power generation, the method comprising: 
combusting a fuel in a combustor with an oxidant in the presence of a compressed stream of carbon dioxide to form a compressed combustion product stream; 
expanding the compressed combustion product stream across a turbine to generate power and provide an expanded combustion product stream; 
passing the expanded combustion product stream through a primary heat exchanger to recuperate an available quantity of heat therefrom and form a cooled turbine exhaust stream; 

compressing the stream of carbon dioxide to form the compressed stream of carbon dioxide; 
recycling the compressed stream of carbon dioxide back to the combustor; 
heating a circulating fluid stream in a low-grade heat source to form a heated circulating fluid stream; and 
using the heated circulating fluid stream to increase the available quantity of heat in the expanded combustion product stream by mixing the heated circulating fluid stream with the expanded combustion product stream.
Reasons for Allowance
Claims 1-13, 15 and 16 are allowed by this amendment.  
The closest prior art is Osgerby (US Patent 4,498,289) and Allam et al. (US 2013/0213049).  Osgerby teaches a supercritical carbon dioxide power system, but is silent on the mixing of an expanded combustion product stream and a heated circulating fluid.  Allam teaches a supercritical carbon dioxide power system with a circulating fluid 72a heated in 470, which mixes with an expanded combustion product stream in 480; however, the heated circulating fluid stream does not increase the available quantity of heat in the expanded combustion stream as the two streams have a substantially close temperature.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of using a supercritical carbon dioxide power system with a heated circulating fluid which heats an expanded combustion product stream by mixing with the expanded combustion product stream as described by claim 1.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KATHERYN A MALATEK/Examiner, Art Unit 3741